Citation Nr: 1502259	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a dental disability, claimed as mouth and tooth pain, to include for the purposes of VA outpatient dental treatment.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for acid reflux, to include as due to an undiagnosed illness. 
7.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1991 with service in the Southwest Asia Theater of operations.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In February 2011, the Board remanded the claim for entitlement to service connection for a dental disability and denied all the other claims on appeal.  The claim for a dental disability returned to the Board and was again remanded in October 2013. 

Following the February 2011 denial of his claims for service connection, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in June 2012 vacating the Board's February 2011 decision with respect to its denial of service connection for headaches, a low back disability, bilateral knee disabilities, acid reflux, and sleep apnea.  These claims were sent back to the Board and are joined by the claim for service connection for a dental disability.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the Court's June 2012 memorandum decision.  The Court found that the Board improperly relied on inadequate medical opinions to support its February 2011 denial of the claims for service connection for headaches, a low back disability, bilateral knee disabilities, acid reflux, and sleep apnea.  These claims are therefore remanded for additional VA examinations and medical opinions addressing whether they are etiologically related to service. 

A remand is also necessary with respect to the claim for entitlement to service connection for a dental disability to ensure compliance with the Board's October 2013 remand instructions.  At that time, the Board ordered that an addendum medical opinion should be obtained from the examiner who conducted the May 2011 VA dental examination.  The case has returned to the Board after the Court's June 2012 memorandum decision, but before the requested dental opinion was obtained.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to assess the current nature and etiology of the claimed headache, low back, bilateral knee, acid reflux, and sleep apnea disabilities.  The claims file must be made available for review.

After physically examining the Veteran and reviewing the claims file, the examiner(s) should answer the following questions:

a)  Are the Veteran's reports of sleep disturbance (to include apnea) and headache symptoms manifestations of his service-connected PTSD with mood disorder or indicative of separate disabilities?

b)  Are the symptoms related to headaches, a low back disability, bilateral knee disabilities, acid reflux, and sleep apnea associated with known clinical diagnoses or are they manifestations of an undiagnosed illness?

c)  If the symptoms of the claimed disabilities are attributed to known clinical diagnoses, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the chronic disability or disabilities are etiologically related to any incident of active duty service, to include the Veteran's service in the Persian Gulf?

A full rationale, i.e. explanation, must accompany the medical opinions provided by the examiner(s).  The examiner(s) must consider the Veteran's lay statements in support of the claim, to include his reports that symptoms of the claimed conditions began during active duty service and have continued to the present day.  The rationale provided by the examiner(s) must make specific reference to the Veteran's statements and other evidence in the claims file.  The Veteran's contentions are provided in his statement dated August 30, 2010 and received by VA in September 2010. 

2.  Forward the claims file to the VA examiner who provided the May 2011 dental medical opinion, if available, or another appropriate VA examiner.  The claims file must be made available for review. 

Based on a review of the claims file, the VA examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current dental condition is related to active military service to include any service trauma or the unintended result of any in service dental treatment.  The examiner should explain the reason for his or her opinion including a description of the evidence relied upon and/or rejected in reaching such opinion.

3.  Then, readjudicate the disabilities on appeal with consideration of all the evidence of record.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




